         Case 1:19-cv-04792-JPO Document 75 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ISLAND INTELLECTUAL PROPERTY
LLC,
                     Plaintiff,                                 19-CV-4792 (JPO)

                   -v-                                                ORDER

STONECASTLE CASH MANAGEMENT
LLC, et al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

      Consistent with its April 13, 2021 Order granting an indicative ruling, the Court

GRANTS Plaintiff’s motion to vacate the May 29, 2020 Opinion and Order.



      SO ORDERED.

Dated: April 16, 2021
       New York, New York

                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge
